


110 HR 2119 IH: Tribal Government Pension Equality Act

U.S. House of Representatives
2007-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2119
		IN THE HOUSE OF REPRESENTATIVES
		
			May 2, 2007
			Mr. Pomeroy (for
			 himself, Mr. Cole of Oklahoma, and
			 Mr. Kildee) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend titles I and IV of the Employee Retirement
		  Income Security Act of 1974 to modify the definition of governmental plan with
		  respect to Indian tribal governments.
	
	
		1.Short titleThis Act may be cited as the
			 Tribal Government Pension Equality Act
			 of 2007.
		2.Treatment of certain
			 pension plans of Indian tribal governments
			(a)Amendment to the
			 Internal Revenue Code of 1986The last sentence of section 414(d)
			 of the Internal Revenue Code of 1986 (definition of governmental plan) is
			 amended to read as follows: The term governmental plan
			 includes a plan established or maintained for its employees by an Indian tribal
			 government (as defined in section 7701(a)(40)), a subdivision of an Indian
			 tribal government (determined in accordance with section 7871(d)), an agency,
			 instrumentality, or subdivision of an Indian tribal government, or an entity
			 established under Federal, State, or tribal law which is wholly owned or
			 controlled by any of the foregoing..
			(b)Amendments to
			 the Employee Retirement Income Security Act of 1974
				(1)In
			 generalThe last sentence of section 3(32) of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1002(32)) is amended to read
			 as follows: The term governmental plan includes a plan
			 established or maintained for its employees by an Indian tribal government (as
			 defined in section 7701(a)(40) of the Internal Revenue Code of 1986), a
			 subdivision of an Indian tribal government (determined in accordance with
			 section 7871(d) of such Code), an agency, instrumentality, or subdivision of an
			 Indian tribal government, or an entity established under Federal, State, or
			 tribal law which is wholly owned or controlled by any of the
			 foregoing..
				(2)Conforming
			 amendments
					(A)Paragraph (14) of
			 section 4021(b) of such Act (29 U.S.C. 1321(b)(14)) is amended to read as
			 follows:
						
							(14)established or maintained for its employees
				by an Indian tribal government (as defined in section 7701(a)(40) of the
				Internal Revenue Code of 1986), a subdivision of an Indian tribal government
				(determined in accordance with section 7871(d) of such Code), an agency,
				instrumentality, or subdivision of an Indian tribal government, or an entity
				established under Federal, State, or tribal law which is wholly owned or
				controlled by any of the
				foregoing.
							.
					(B)Section 4021(b)(2)
			 of such Act (29 U.S.C. 1321(b)(2)) is amended by striking or which is
			 described in the last sentence of section 3(32).
					(c)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in section 906 of the Pension Protection Act of 2006.
			
